Citation Nr: 1024600	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  07-20 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.  

2.  Entitlement to service connection for exercise induced 
asthma.  

3.  Entitlement to an increased initial evaluation for status 
post left ankle injury (claimed as left ankle fracture), 
currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran reportedly had active service from August 1980 to 
November 1980, from October 2001 to May 2002, and from January 
2003 to January 2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of a Veterans 
Affairs (VA) Regional Office (RO).  A Notice of Disagreement was 
received in November 2006, a Statement of the Case was issued in 
May 2007, and a Substantive Appeal was received in June 2007.  
The Veteran requested a hearing before the Board, however, he 
failed to appear at hearings scheduled in September 2009 and 
April 2010.  

The issue of service connection for sleep apnea has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The issue of service connection for exercise induced asthma is  
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not shown to have a right ankle disability.

2.  The Veteran's status post left ankle injury is not manifested 
by marked limitation of motion.  




CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

2.  The criteria for a rating in excess of 10 percent for status 
post left ankle injury have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 
4.71a, Diagnostic Code 5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009) 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The notification 
obligation in this case was accomplished by way of letters from 
the RO to the Veteran dated in March 2005 with regard to the left 
ankle issue and in January 2006 with regard to the right ankle 
issue.  In September 2006, the Veteran was provided with notice 
of the types of evidence necessary to establish a disability 
rating and the type of evidence necessary to establish an 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Despite initial inadequate notice provided to the 
Veteran, the Board finds no prejudice to him in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original jurisdiction, 
the Board must consider whether the appellant has been prejudiced 
thereby).  In any event, since the Board concludes below that 
there is a preponderance of the evidence against the claim, any 
questions as to the appropriate disability rating and effective 
dates to be assigned are rendered moot.

The Veteran's higher initial rating claim is a "downstream" 
element of the RO's grant of service connection for status post 
left ankle injury in the currently appealed rating decision 
issued in September 2006.  For such downstream issues, notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required 
in cases where such notice was afforded for the originating issue 
of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003). As 
noted above, in March 2005, VA notified the Veteran of the 
information and evidence needed to substantiate and complete this 
claim, including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 
187.

To the extent that Dingess requires more extensive notice as to 
potential downstream issues such as disability rating and 
effective date, because the September 2006 rating decision was 
fully favorable to the Veteran on the issue of service connection 
for status post left ankle injury, and because the Veteran's 
higher initial rating claim is being denied in this decision, the 
Board finds no prejudice to the Veteran in proceeding with the 
present decision and any defect with respect to that aspect of 
the notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). In Dingess, the Veterans Court held 
that, in cases where service connection has been granted and an 
initial disability rating and effective date have been assigned, 
the typical service- connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  See Dingess, 19 
Vet. App. at 490-91.

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The evidence of record 
contains the Veteran's service treatment records and post-service 
VA and private medical records.  The evidence of record also 
contains several reports of VA examinations.  The examination 
reports obtained are fully adequate and contain sufficient 
information to decide the issues on appeal.  See Massey v. Brown, 
7 Vet. App. 204 (1994).  The Veteran and his representative have 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d. 1328 (Fed. Cir. 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied.  For all 
the foregoing reasons, the Board will proceed to the merits of 
the Veteran's appeal.  

Service Connection for Right Ankle

Criteria & Analysis

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from injury suffered or disease contracted in line of duty, or 
for aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty, in the active military, naval or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304, 3.306.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 
90 days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

In the absence of proof of a present disability (and, if so, of a 
nexus between that disability and service), there can be no valid 
claim for service connection.  Gilpin v. West, 155 F. 3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  This principle has been repeatedly reaffirmed by the 
Federal Circuit, which has stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service and 
the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

There are no service treatment records related to a right ankle 
disability.  

Private treatment records from Mary Washington Hospital dated in 
June 2000 reflect that the Veteran complained of right ankle pain 
and was assessed with no fracture.  

The Veteran underwent a VA examination in May 2005.  He reported 
a right ankle fracture in August 2004.  He stated that he had 
continuous pain, especially in the heels, sometimes worse in the 
morning.  Following physical examination, the examiner diagnosed 
a possible right ankle fracture not seen on x-ray.  

The Veteran underwent another VA examination in February 2009.  
X-ray findings revealed that alignment was intact and no 
fractures were seen.  There was a possible small spur from the 
anterior distal tibia.  Otherwise there were no degenerative 
changes and soft tissues were unremarkable.  

The Board finds that there is a preponderance of evidence against 
the Veteran's claim of service connection for a right ankle 
disability.  The Veteran has not identified or submitted any 
medical evidence which shows any current right ankle disability.  
A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has a disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no evidence 
of a current disability, it is unnecessary for the Board to reach 
the question of etiology of the claimed right ankle disability.  
Simply put, service connection is not warranted in the absence of 
proof of current disability.  

The Board has considered the Veteran's own lay statements to the 
effect that a right ankle disability was due to service.  
However, the Veteran is not competent to provide a medical nexus 
opinion between a right ankle disability and an injury, disease, 
or event of service origin.  Where, as here, the determinative 
issue involves a question of a medical nexus or medical 
causation, not capable of lay observation, competent medical 
evidence is required to substantiate the claim because a lay 
person is not qualified through education, training, and 
expertise to offer an opinion on medical causation.  Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer a 
medical opinion.  38 C.F.R. § 3.159.  For this reason, the Board 
rejects the Veteran's statements as competent evidence to 
substantiate the claim that a right ankle disability is related 
to an injury, disease, or event of service origin.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision for 
the issue adjudicated by this decision.  38 U.S.C.A. § 5107(b).

Increased Rating for Left Ankle Disability

Criteria & Analysis

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods. 

It should also be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 
38 C.F.R. § 4.45 provides that consideration also be given to 
weakened movement, excess fatigability and incoordination.  

The Veteran is currently assigned a 10 percent disability rating 
effective January 27, 2005 under Diagnostic Code 5271.  

Diagnostic Code 5271 provides ratings based on limitation of 
extension of the ankle.  Moderate limitation of motion of the 
ankle is rated as 10 percent disabling; and marked limitation of 
motion of the ankle is rated as 20 percent disabling.  38 C.F.R. 
§ 4.71a.

The Veteran underwent a VA examination in May 2005.  He reported 
ankle pain, especially in the heels, sometimes worse in the 
morning.  He stated that it was an achy, crampy, stabbing pain 
radiating to the calf muscles at times.  He reported pain ranging 
from 1 out of 10 to 4 out of 10.  He stated that this interfered 
with his ability to work because he was unable to do much walking 
around at work, which was also related to his myocardial 
infarction.  

Upon physical examination, the left ankle was intact with 
anterior and posterior drawer sign.  The Veteran was able to 
evert and invert, as well as plantar flex and dorsiflex.  With 
dorsiflexion there was some stretching of his Achilles tendon 
which reproduced to some of the pain he had.  There was no 
obvious supporting tenderness on the ankle.  There was no 
swelling, redness, or heat.  There was no appearance of any 
drainage.  The examiner diagnosed old, status post healed 
fracture of the inferior aspect of the left lateral malleolus.  

The Veteran underwent another VA examination in November 2005.  
Upon physical examination, active and passive dorsiflexion was to 
20 degrees.  Plantar flexion was to 45 degrees.  Eversion was 
from zero to 20 degrees.  Inversion was from zero to 30 degrees.  
No pain on motion or fatigability was noted.  

The Veteran underwent another VA examination in February 2009.  
He denied deformity, instability, stiffness, incoordination, 
decreased speed of joint motion, locking episodes, effusions, 
symptoms of inflammation, and flare-ups of joint disease.  He 
reported giving way, pain, weakness, and that the condition 
affected the motion of the joint.  He stated that he was able to 
stand for more than one hour, but less than three hours.  He 
reported ability to walk one to three miles.  

Upon physical examination, there was crepitus and tenderness.  
There was no ankle instability, tendon abnormality, or 
angulation.  There was no objective evidence of pain with active 
motion.  Dorsiflexion was from zero to 20 degrees and plantar 
flexion was from zero to 34 degrees.  There was no objective 
evidence of pain following repetitive motion or additional 
limitations after three repetitions of range of motion.  There 
was no joint ankylosis.  Eversion was to 10 degrees and inversion 
was to 20 degrees.  The examiner noted that the Veteran was 
employed part-time as a program analyst.  The Veteran denied 
missing any time from work in the last 12-month period due to the 
left ankle disability.  The examiner noted that the left ankle 
disability had no significant effects on usual occupation.  

For reasons hereinafter discussed, the Board finds that there is 
a preponderance of the evidence against a rating in excess of 10 
percent at any time during the period contemplated by this 
appeal.

Applying the relevant Diagnostic Codes, the Board notes that 
there is no evidence of marked limitation of motion of the ankle.  
For example, the February 2009 VA examiner noted that 
dorsiflexion was from zero to 20 degrees and plantar flexion was 
from zero to 34 degrees.  Eversion was to 10 degrees and 
inversion was to 20 degrees.  

As previously noted, when evaluating musculoskeletal disabilities 
on the basis of limitation of motion, functional loss due to 
limited or excess movement, pain, weakness, excess fatigability, 
or incoordination is to be considered in the determination of the 
extent of limitation of motion.  38 C.F.R. § 4.40, 4.45, 4.59 
(2009); DeLuca, 8 Vet. App. at 204-07.  The Board notes that the 
Veteran has reported left ankle pain since injuring the ankle in 
service.  The Board finds that the present disability rating 
takes into consideration the Veteran's complaints of pain, thus, 
the Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not 
provide a basis for a higher rating.  See DeLuca, 8 Vet. App. at 
204-07.

The potential application of various provisions of Title 38 of 
the Code of Federal Regulations have also been considered but the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application of 
the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there has 
been no showing by the Veteran that the service connected left 
ankle disability has resulted in marked interference with 
employment or necessitated frequent periods of hospitalization.  
Although the Veteran reported at the May 2005 VA examination that 
the left ankle disability interfered with his ability to work, he 
denied missing any time from work in the last 12-month period due 
to the left ankle disability at the February 2009 VA examination 
and the examiner noted that the left ankle disability had no 
significant effects on usual occupation.  The Board finds that 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Service connection for a right ankle disability is not warranted.  

An initial evaluation in excess of 10 percent for status post 
left ankle injury is not warranted.  


REMAND

Entitlement to service connection for exercise induced asthma was 
denied by the RO in a March 2009 rating decision.  The Veteran 
submitted a notice of disagreement in April 2009.  The evidence 
of record does not reflect that a statement of the case (SOC) has 
been issued pursuant to 38 C.F.R. § 19.26 in response to the 
April 2009 notice of disagreement with the RO's decision.

In the past, the Board has referred such matters back to the RO 
for appropriate action.  However, the Court has indicated that 
the proper action is to REMAND the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue an 
SOC on the denial of the ... claim, and the Board should have 
remanded that issue to the RO, not referred it there, for 
issuance of that SOC.")  

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case to the 
appellant Veteran addressing the issue of 
entitlement to service connection for 
exercise induced asthma.  The appellant 
must be advised of the time limit in which 
he may file a substantive appeal.  38 
C.F.R. § 20.302(b) (2009).

Then, only if the appeal is timely 
perfected, the issue should be certified 
to the Board for further appellate 
consideration.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


